DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenship, et al. (9,884,533).
Blankenship discloses a vehicle suspension system comprising a hydropneumatic strut 20 comprising a fluid interface, where supply of hydraulic fluid to the strut via the fluid interface causes the overall length of the strut to increase, and withdrawal of hydraulic fluid via the fluid interface causes the overall length of the strut to decrease (col. 3, lines 48-59); a first displacement system 39 in fluid communication with the fluid interface, capable of supplying and withdrawing fluid to and from the strut as well as measuring the volume of fluid supplied or withdrawn from the strut (see col. 3, lines 51-59 and col. 5, lines 46-52); a second displacement system 38 in fluid communication with the fluid interface; and a hydraulic fluid source 52 for selectively supplying or withdrawing hydraulic fluid from the hydropneumatic strut via either of the first or second displacement systems (col 3, lines 48-59). The suspension system is further configured to selectively connect either of the first or second displacement systems to the hydraulic fluid source. The vehicle suspension system as claimed further comprises a hydraulic system for supplying and withdrawing fluid from the first and second fluid displacement systems, the hydraulic system configured to adjustably control the supply or withdrawal of hydraulic fluid to and from the first and second displacement systems (see col. 3, lines 38-59).

Allowable Subject Matter
Claims 10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The recitation of a sensor for detecting the position of the piston within the cylinder wherein a reduction in the volume of hydraulic fluid in the strut will cause the displacement piston to move toward the first fluid interface and an increase in the volume of hydraulic fluid in the strut will cause the displacement piston to move toward the second fluid interface in combination with the rest of the recited elements, clearly defines over the prior art.
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616